Citation Nr: 0601626	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-15 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1985.  He died in April 2001.  The appellant is the 
veteran's surviving spouse.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from January 2002 rating decisions 
issued in January and February 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In pertinent part, the RO 
denied service connection for cause of the veteran's death 
and entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002) 
and granted an increased rating of 100 percent for 
schizophrenia undifferentiated type with paranoid features 
for accrued purposes, effective from March 15, 1999.  

In a June 2002 VA Form 21-4138, the appellant requested a 
hearing.  In an October 2003 VA Form 21-4138, the appellant 
waived her right to an RO hearing; thus, her request for such 
a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2005).

In a June 2004 statement, the appellant claims that her 
"husband died due to the excessive medications that were 
given to him for his treatments."  This statement could be 
construed as a claim for compensation for the veteran's death 
caused by VA hospital, medical or surgical treatment under 
38 U.S.C.A. § 1151.  This issue is referred to the RO for 
appropriate action.

In a May 2001 statement, the appellant filed a notice of 
disagreement (NOD) with a May 2001 RO decision, which, in 
pertinent part, denied entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 (West 2002).  This issue, 
along with her claim for service connection for the cause of 
the veteran's death, was addressed in the remand portion of 
an April 2004 Board decision.  In March 2005, VA provided a 
supplemental statement case (SSOC) but failed to provide a 
separate statement of the case (SOC) on the issue of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
as the Board's remand instructed.  See 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in January 
2002 to provide that an SSOC will not be used to announce an 
agency of original jurisdiction (AOJ's) decision on an issue 
not previously addressed in a statement of the case (SOC)).  
Since the Board construed the May 2001 statement as a timely 
NOD to the May 2001 rating action, which denied entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318, and as 
such requires the issuance of an SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Thus, this issue again will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on her part.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and assistance duties to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision.

2.  The veteran died on April [redacted], 2001.  The immediate cause 
of death was listed as cardiorespiratory arrest.

3.  The appellant was married to the veteran at the time of 
his death.

4.  At the time of the veteran's death, he was service-
connected for schizophrenia, rated as 100 percent disabling.

5.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, or 
shows that the veteran's service-connected disability 
substantially or materially contributed to the cause of his 
death.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
substantially or materially to the cause of the veteran's 
death, to include on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that VA has substantially satisfied the duties to 
notify and assist, as required by the VCAA.  In a May 2004 
letter, VA asked the appellant to indicate whether she wished 
to pursue her appeal for entitlement to service connection 
for the cause of the veteran's death, advised the appellant 
of information VA had obtained or would obtain, informed the 
appellant of information that she needed to provide in 
support of her claims, asked the appellant to furnish any 
additional evidence or information that she might have 
pertaining to her claims and to sign authorizations for 
release of information and told her that it was her 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  The next month, the appellant 
responded that VA already had the pertinent medical records 
in its possession, but enclosed duplicate copies of those 
that she had.  In January 2005, VA medical records from March 
1999 to April 2001 were associated with the record.  In 
February 2005, VA obtained a medical review and opinion about 
the cause of the veteran's death.  In March 2005, VA 
readjudicated the claim and issued a supplemental statement 
of the case (SSOC).  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's April 
2004 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

The Board finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  The 
appellant was afforded the opportunity to provide lay or 
medical evidence, which might support her claim.  In an 
October 2003 VA Form 21-4138, the appellant waived her right 
to an RO hearing.  In variously dated letters, a May 2004 
VCAA letter, a September 2002 statement of the case (SOC) and 
an SSOC, the RO informed the appellant of what was needed to 
establish service connection for the cause of the veteran's 
death, she was given additional chances to supply any 
pertinent information or to indicate where such information 
could be obtained.  Service, VA, and other post-service 
medical records for the veteran, a VA medical opinion, and 
his death certificate have been associated with the claims 
file.  Lay statements from the appellant and her 
representative also have been associated with the file.  
Based on the above, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
cirrhosis of the liver, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

For compensation claims filed after October 31, 1990, direct 
service connection may be granted only when a disability was 
incurred or aggravated in the line of duty, and not the 
result of the veteran's own willful misconduct or the result 
of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2005).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1131, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death because she 
claims his death was due to his service and excessive 
medications prescribed by VA physicians for the veteran.

The veteran died on April [redacted], 2001.  The appellant was 
married to the veteran at the time of his death.  At the time 
of the veteran's death, he was service-connected for 
schizophrenia, rated as 100 percent disabling.  The immediate 
cause of death was listed as cardiorespiratory arrest.  

Service medical records show that, in February 1982, the 
veteran received psychiatric treatment at the Roosevelt Roads 
Naval Station Hospital due to suicidal tendency.  The veteran 
had a history of shooting his brother-in-law in the chest 
with a pistol.  He was hospitalized for further psychiatric 
evaluation because of severe anxiety and suicidal ideations.  
Acute situational disturbance, suicidal thinking and 
inadequate personality traits were noted at discharge.  The 
veteran continued to be treated at Fort Buchanan and 
Roosevelt Roads Naval Hospital through 1982 with various 
diagnoses of depression, suicidal tendency, situational 
disturbance, mixed personality disorder with histrionic 
traits, acute rage reaction, anxiousness, and insomnia.  He 
was hospitalized at Walter Reed Army Medical Center from 
December 1982 to March 1983 for psychiatric evaluation due to 
anxiety and acting out.  During this hospitalization, the 
veteran made two questionable suicide attempts.  In March 
1983, the veteran was transferred the San Juan VA Medical 
Center (VAMC) with a diagnosis of atypical psychosis, 
moderate, acute and borderline personality disorder in 
preparation for discharge.  He remained at the VAMC through 
the end of January 1984.  In October 1984, the veteran was 
admitted to the Fort Gordon Army Hospital for re-examination 
and finalization of his medical board for atypical psychosis.  
Physical Evaluation Board Proceedings determined, in December 
1984, that the veteran was unfit for military duty and 
permanently retired him with a diagnosis of schizophrenia, 
paranoid type.  He was later service connected for 
schizophrenia, paranoid type, by an August 1986 rating 
decision.  Diagnoses of alcohol abuse, substance abuse and 
chronic liver disease first were noted in VA treatment and 
hospital records in the late 1990's.  

In February 2005, a VA examiner reviewed the veteran's 
records.  According to the claims file, the examiner noted 
that the veteran died of cardiorespiratory arrest a few days 
after being discharged from the VA hospital, after two weeks 
for treatment for spontaneous bacterial peritonitis and 
infrequent, but very serious, complications of decompensated 
cirrhosis of the liver.  The VA examiner indicated that he 
could not find a medical narrative summary of the veteran's 
final episode prior to this test, but except for the plain 
diagnosis of cardiorespiratory arrest.  The examiner added 
that, upon review of the record, he did not find any 
evidence, that excessive medication for the veteran's 
service-connected conditions contributed to his demise.  
Cirrhosis was felt to be secondary to alcohol abuse, although 
the patient also tested positive for hepatitis C.  In short, 
it was not possible to link therapy for schizophrenia to 
chronic liver disease and this, in turn, to cardiorespiratory 
arrest without mere speculation.  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Thus, the evidence of record fails to support the 
appellant's contention that the veteran's death was related 
to service, or that cirrhosis of the liver became manifest to 
a compensable degree within one year of his discharge from 
service.  Moreover, the veteran's cirrhosis of the liver 
appears to be related to his willful misconduct, that is, 
alcohol and substance abuse.  As such, there is no competent 
evidence that establishes a nexus between the cause of the 
veteran's death and service, or shows that the veteran's 
service-connected disability substantially or materially 
contributed to the cause of his death.  

The only remaining evidence the appellant has submitted that 
supports her claim are her own statements and those of her 
representative, asserting that the veteran's service caused 
or contributed to his death.  They, as laypersons, with no 
apparent medical expertise or training, are not competent to 
comment on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, their 
statements do not establish the required evidence needed, 
that is, a nexus between the veteran's service and his 
service-connected disability and his death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

As noted above, in a May 2001 statement, the appellant filed 
an NOD with a May 2001 RO decision, which, in pertinent part, 
denied entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 1318.  This issue was addressed in the remand 
portion of the April 2004 Board decision.  In March 2005, VA 
provided an SSOC but failed to provide a separate SOC on the 
issue of entitlement to DIC as the Board's remand instructed.  
See 38 C.F.R. § 19.31(2005) (providing that an SSOC will not 
be used to announce an AOJ's decision on an issue not 
previously addressed in an SOC).  Since the Board construed 
the May 2001 statement as a timely NOD to the May 2001 rating 
action, which, inter alia, denied entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318, and as such requires 
the issuance of an SOC.  Manlincon, 12 Vet. App. at 240-41; 
see also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  
Therefore, under the holding in Stegall, this case must be 
remanded again to ensure full compliance with the Board's 
April 2004 remand, that is, for a separate SOC on the issue 
of entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  See Stegall, 11 Vet. App. at 271.

Accordingly, the Board finds that the case must be REMANDED 
for the following:

The RO should issue the appellant and her 
representative a statement of the case as 
to the issue of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318.  
The appellant should be apprised of her 
right to submit a substantive appeal and 
to have her claim reviewed by the Board.  
The RO should allow the appellant and her 
representative the requisite period of 
time for a response.

The purpose of this remand is to comply with due process of 
law.  No action by the appellant is required until she 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


